                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     November 1, 2018

BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Andreea Dumitru, S1 18 Cr. 243 (LAK)

Dear Judge Kaplan:

        In light of recent coverage in the national and local media relating to immigration issues,
the Government writes, in advance of trial in this matter, to request that the Court preclude the
defendant from referencing in any way—in jury addresses, through cross-examination, or in her
case-in-chief—the current public discourse on immigration policy, recent developments or policy
changes with respect to immigration, or any political events (including campaigns and elections)
related to immigration policy or reform.

        This case concerns the defendant’s submission of a high volume of applications for asylum
in the course of her law practice. The jury will be tasked with determining whether the defendant
knowingly submitted asylum applications containing materially false statements. The current
public discourse on immigration policy, recent developments or policy changes with respect to
immigration, and political events—including well-publicized recent events relating to border
security and asylum seekers, and officials’ reactions to those events—are wholly irrelevant to the
issues this jury will be asked to decide. See Fed. R. Evid. 401, 402. Thus, any arguments, cross-
examination, or testimony relating to these topics and events only would serve to inflame the jury
and distract them from their fact-finding function. See Fed. R. Evid. 403.

       Accordingly, the Government respectfully requests that the Court preclude the defense
from making arguments to the jury that touch on the above-referenced topics. The Government
has conferred with defense counsel, who have indicated that they will not agree to avoid
referencing such matters during the trial.
 November 1, 2018
 Page 2


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York


                                       By:
                                             Nicholas W. Chiuchiolo
                                             Alison G. Moe
                                             Robert B. Sobelman
                                             Assistant United States Attorneys
                                             (212) 637-1247/2225/2616

cc:   Justin Sher, Esq. (by ECF)
      Allegra Noonan, Esq. (by ECF)
      Jeffrey Hoffman, Esq. (by ECF)
